[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: CONTEMPT
The applicant has moved to have the defendant held in contempt for numerous alleged violations of a restraining order issued by the court CT Page 10168 pursuant to the authority of Section 46b-15 of the General Statutes. The court previously denied certain of the applicant's claims, but reserved decision on several others.1
The allegations which remain are as follows:
  e. alleging that the respondent followed the applicant home and left a note there for her to find;
  m. alleging that the respondent left a note in the applicant's school mailbox;
  o. alleging that the respondent made three attempts to call the applicant at work;
  q. alleging that the respondent left a recording of the applicant on her voicemail;
  r. alleging that the respondent left a recording of the applicant on her voicemail.
The court finds, after a review of the testimony and evidence, that the applicant has failed to meet the burden of showing by even a preponderance of the evidence that the respondent committed these acts, although the court is satisfied that the acts occurred.
The applicant's motion for contempt is denied. She will not be awarded attorney's fees.
Orders will enter in accordance with this decision.
BY THE COURT,
GRUENDEL, J.